Quillian, Chief Judge.
Defendant appeals his conviction for burglary. Held:
Although the sole enumeration is the general grounds, we will consider the only argument thereunder, which is that the trial court erred in admitting opinion testimony of a law enforcement officer that defendant’s pretrial statement was freely and voluntarily made.
Defendant argues that because the issue of the voluntariness of a statement is a jury question, opinion testimony that the statement was voluntarily made was a conclusion which invaded the province of the jury.
The evidence shows that the officer testified in a Jackson-Denno hearing and before the jury concerning the circumstances of the taking of defendant’s statement. His testimony before the jury included not only that the statement was freely and voluntarily made but also that defendant was fully advised of his Miranda rights and understood them, that he did not request a lawyer or that questioning be stopped, and that no offer of benefit or threat of injury was made to induce the statement.
“In Thompkins v. State, 222 Ga. 420 (2) (151 SE2d 153) (1960), this court rejected a similar contention by the defendant in that case. It was there held that where a witness testifies to the circumstances surrounding the confession, showing clearly that it was voluntary, a question then posed to the witness regarding its voluntariness does not call for a conclusion. In the present case, (the officer) testified to the circumstances which gave rise to the statement and since these facts surrounding the making of the statement by the defendant were also presented to the members of the jury, they were able to draw their own conclusions about it. See also Stubbs v. State, 29 Ga. App. 193 (2) (114 SE 926) (1922).” Woods v. State, 233 Ga. 495 (1), 497 (212 SE2d 322).
We likewise find in this case that the admission of the testimony that the statement was freely and voluntarily made was not error. We also find that the evidence was sufficient to authorize a rational jury to find defendant guilty beyond a reasonable doubt.
*185Decided February 5, 1982.
Tonny S. Beavers, for appellant.
William A. Foster III, District Attorney, Barbara V. Tinsley, Assistant District Attorney, for appellee.

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.